Motion Granted; Appeal Dismissed and Memorandum Opinion filed
September 1, 2022.




                            In The

               Fourteenth Court of Appeals

                      NO. 14-21-00112-CV


        UNION PACIFIC RAILROAD COMPANY, Appellant

                              V.

 ELIZABETH PHILLIPS, INDIVIDUALLY AND AS REPRESENTATIVE
    OF THE ESTATE OF JAMES ALSANDOR (DECEASED); TEDDIE
PHILLIPS; TERRY PHILLIPS, JR.; DEBRA PHILLIPS; OLIVIA PINEDA;
          LINDA PITRA; JUNE POLK, INDIVIDUALLY AND AS
     REPRESENTATIVE OF THE ESTATE OF GLORIA FLUCKER
        (DECEASED); DAVID PORTER, INDIVIDUALLY AND AS
       REPRESENTATIVE OF THE ESTATE OF DONNA PORTER
      (DECEASED); MARL HOLLIMON, INDIVIDUALLY AND AS
  REPRESENTATIVE OF THE ESTATE OF CLARENCE HOLLIMON
        (DECEASED); LERA HOLMAN, INDIVIDUALLY AND AS
     REPRESENTATIVE OF THE ESTATE OF CHARLES HOLMAN
(DECEASED); LESSIE MAE HUGHES, RUTH HULETT, INDIVIDUALLY
AND AS REPRESENTATIVE OF THE ESTATE OF BYRON HULETT, JR.
    (DECEASED); JOSEPH HUMAN; CAROLYN JAMES; DEBORAH
     JONES-CULMER; DEXTER JOSEPH, INDIVIDUALLY AND AS
   REPRESENTATIVE OF THE ESTATE OF HAROLD HUGHES, SR.
   (DECEASED); URAN JUSTICE; JOHN JUSTICE; MELVIN KINDS;
JACQUELINE KNOTTS; DOROTHY LACKEY, INDIVIDUALLY AND AS
      REPRESENTATIVE OF THE ESTATE OF CHARLES LACKEY
        (DECEASED); GLORIA LAFNETTE; TERRELL LANDRY,
   INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATE OF
     VIOLA M. LANDRY (DECEASED); MICAHEL R. LANCASTER,
   INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATE OF
    MARY HELEN LANCASTER (DECEASED); DANIEL LASTRAPE;
   MICHAEL LEWIS; RUTH LOCKETT; LINDA LOPEZ; SAN JUANA
  LOREDO; NICOLE LYNN; DELMA MAGANA; CARL MAJOR; RAY
 CHARLES MARSHALL, INDIVIDUALLY AND AS REPRESENTATIVE
  OF ORA MAE MARSHALL (DECEASED); ULISES MARTIN; KAREN
    MARTIN; CORINE MAYERS; EMMA MCCLELLAN; DELORES
  MCGRUDER, INDIVIDUALLY AND AS REPRESENTATIVE OF THE
    ESTATES OF LOIS D. TYLER WARD (DECEASED) AND MURRY
ALLEN MCCLAIR (DECEASED); DMITRI MELENDEZ, INDIVIDUALLY
 AND AS REPRESENTATIVE OF THE ESTATE OF ROSA MELENDEZ
      (DECEASED); MICHAEL MELENDEZ; RUTH C. MELENDEZ,
   INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATE OF
ROSA MELENDEZ (DECEASED); GLORIA MIER-CARRENO; SAMUEL
  MILAZZO, JR., INDIVIDUALLY AND A REPRESENTATIVE OF THE
ESTATE OF SAMUEL MILAZZO, SR. (DECEASED); RHONDA MILLER;
SHARON MITCHELL, INDIVIDUALLY AND AS REPRESENTATIVE OF
    JOYCE JACKSON TAYLOR (DECEASED); RALPH MITCHELL,
   INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATE OF
 THEO P. MITCHELL (DECEASED); IRENE MONTGOMERY; SALENA
        MORALES REGINA MORGAN, INDIVIDUALLY AND AS
 REPRESENTATIVE OF THE ESTATES OF LAWRENCE MARTIN, SR.,
     (DECEASED) AND PAULINE MARTIN (DECEASED); EDWARD
          MOSLEY; AND JOE DOUGLAS HARRISON, Appellees

                 On Appeal from the 189th District Court
                         Harris County, Texas
                   Trial Court Cause No. 2020-50604


                       MEMORANDUM OPINION

     This is a statutory interlocutory appeal from an order signed February 23,
2021. See Tex. Civ. Prac. & Rem. Code Ann. §§ 27.003, 51.015(12). On August
23, 2022, appellant filed a motion to dismiss the appeal. See Tex. R. App. P.
42.1(a)(1). The motion is granted.

      We dismiss the appeal.

                                     PER CURIAM

Panel consists of Justices Spain, Poissant, and Wilson.




                                            2